Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of 
Claims 1 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izeki (JP2005207696A) in view of Ishizaka (JP2005180770A), further in view of Hashimoto (JP2008256260A), further in view of Mielcarek (WO2016087116A1).
Regarding claim 1, Izeki teaches an air conditioning system, comprising:
a plurality of indoor units each configured to condition air in a target space (Figure 1, 11a-b);
an outdoor unit connected to the plurality of indoor units (Figure 1, 1); wherein
each of the plurality of units has a temperature measuring device configured to measure the temperature of the target space (Figure 1, 14a-b, 15a-b,),
when a total of capacities requested by the plurality of indoor units is larger than a capacity of the outdoor unit, each of the plurality of indoor units performs a process corresponding to a change amount of the target 
Izeki does not teach where the temperature measuring device is a surface temperature measuring device, wherein the object includes a human body.
However, Mielcarek teaches utilizing a surface temperature measuring device as the temperature measuring device, wherein the object includes a human (¶57-62), where surface temperatures of two or more people are averaged in order to provide a temperature which is comfortable for all occupants in a room (¶62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Izeki to be a surface temperature measuring device which measures the surface temperatures of any humans in the space and averages those temperatures together in order to accurately control the air conditioner to create a more comfortable space for all users.
Furthermore, Ishizaka teaches where, among indoor units, priority is given to operating indoor units that cause a greater amount of change per unit time in the target space (¶38-42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to institute such 
Additionally, Hashimoto discloses basing priority on the number of people in a space (¶96).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to institute a priority scheme based on the number of people in a space in which each indoor unit is installed in order to ensure that spaces with larger loads are treated adequately and to better ensure the comfort of occupants.
With the above aspects, the system of Izeki as modified is capable of performing all of the claimed functions in claim 1 without further modification because it contains all of the necessary structures to do so. Claim 1 does not recite any controller, processor, or non-transitory computer readable medium which carries out the claimed functions and therefore, a system capable of performing the functions is all that is necessary to meet the limitations of the claimed invention.
Regarding claim 9, Izeki as modified teaches all of the limitations of claim 1, wherein
of the plurality of indoor units, a broken indoor unit does not operate (if the unit’s power converter is broken, it will not operate and will constitute a broken unit).
Regarding claim 10, Izeki as modified teaches all of the limitations of claim 1, further comprising
a pump configured to deliver liquid serving as a heat medium from the outdoor unit to the plurality of indoor units (Figure 1, 2).
Regarding claim 11, Izeki as modified teaches all of the limitations of claim 1, wherein
each of the plurality of units includes
a heat exchanger configured to perform heat exchange between a heat medium discharged from the outdoor unit and the air in the target space (Figure 1, 11a-b contain heat exchangers to cool/heat the spaces); and
a flow rate adjusting valve configured to adjust a flow rate of the heat medium from the outdoor unit to the heat exchanger (Figure 1, 13a-b); and
the process is a process for adjusting a degree of opening of the flow rate adjusting valve (¶29).
Regarding claim 12, Izeki as modified teaches all of the limitations of claim 1, wherein each of the plurality of indoor units includes
a heat exchanger configured to perform heat exchange between a heat medium discharged from the outdoor unit and the air in the target space (Figure 1, 11a-b); and
a fan configured to deliver the air in the target space to the heat exchanger (Figure 1, 12a-12b); and
the process is a process for adjusting an amount of air blown by the fan (¶29).
Response to Arguments
Applicant's arguments filed 02/28/2021 have been fully considered but they are not persuasive.
Applicant has argued that Hashimoto and the cited references of 01/11/2021 fail to disclose the summation of people’s surface temperature. However, Hashimoto and the cited references of 01/11/2021 are not utilized to disclose this feature and therefore the argument is moot.
To the point, however, it should be noted that the newly cited reference Mielcarek discloses summing the surface temperatures of people within a space and controlling air conditioning on this basis, as noted in the rejection(s) herein. To clarify, Mielcarek discloses averaging surface temperatures and averaging involves summation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30 - 16:30, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCHYLER S. SANKS/
Examiner
Art Unit 3763



/MARC E NORMAN/Primary Examiner, Art Unit 3763